Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 1 of 27 PageID 3388




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    DELTA T, LLC d/b/a
    BIG ASS FAN COMPANY,

          Plaintiff,

    v.                                 Case No. 8:19-cv-1731-VMC-SPF

    DAN’S FAN CITY, INC., and
    TROPOSAIR, LLC,

         Defendants.
    ________________________________/
                                    ORDER

          This matter is before the Court upon consideration of

    Defendants Dan’s Fan City, Inc., and TroposAir, LLC’s Daubert

    Motion to Disqualify Lance G. Rake and Exclude His Testimony

    (Doc. # 140), and Daubert Motion to Disqualify Charles L.

    Mauro and Exclude His Testimony (Doc. # 141), both filed on

    January 11, 2021. Plaintiff Delta T, LLC, responded to the

    Motions on January 25, 2021. (Doc. ## 146; 147). For the

    reasons set forth below, the Motion to Exclude Rake is granted

    in part and denied in part, and the Motion to Exclude Mauro

    is denied.

    I.    Background

          This is a patent case that arose out of Defendants’

    alleged infringement of three of Delta T’s patented designs


                                      1
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 2 of 27 PageID 3389




    of a modern residential ceiling fan, known as the Haiku fan.

    (Doc. # 65 at ¶¶ 8, 20). Delta T initiated this suit in the

    District of Maryland on December 14, 2018. (Doc. # 1).

    Following transfer to this Court on July 17, 2019, the case

    proceeded through discovery. (Doc. # 30).

          Delta T intends to rely on Lance G. Rake and Charles L.

    Mauro’s expert opinions and testimony at trial. (Doc. ## 128-

    11, 128-12, 128-13, 128-14). Rake is an industrial designer,

    design    researcher,    and    professor      with   forty-six    years’

    experience in the industry. (Doc. # 128-11 at ¶ 5-6). Rake’s

    report utilizes the Gestalt perception theory to demonstrate

    whether the Haiku fan and Defendants’ ceiling fan, the Vogue

    fan, are substantially the same. (Id. at ¶¶ 25, 29). Rake

    concludes that the Vogue fan “is substantially the same in

    overall appearance as” Delta T’s three patents. (Id. at ¶

    46). Rake also opines on the amount of profit he believes

    Delta    T   would   have      made       absent   Defendants’    alleged

    infringement. (Doc. # 153 at ¶ 95-100).

          Mauro, on the other hand, served as the president of a

    design research consulting firm for forty-five years, and for

    the past eight years, has served as the chairman of the Design

    Protection Committee for the Industrial Designers Society of

    America. (Doc. # 128-12 at ¶¶ 1, 3). Mauro was tasked with


                                          2
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 3 of 27 PageID 3390




    “design[ing] an online survey for a sample of randomly chosen

    participants to evaluate whether, ‘in the eye of an ordinary

    observer giving such attention as a purchaser usually gives,”

    the ceiling fan depicted in Delta T’s patents and Defendants’

    Vogue ceiling fan “are substantially the same.” (Id. at ¶ 11;

    Doc. # 128-13 at ¶ 11; Doc. # 128-14 at ¶ 11). Mauro found

    that the results of the online survey “indicate that an

    ‘ordinary observer’ of ceiling fans would find the accused

    Vogue   design    to    be    substantially   the   same    in   overall

    appearance as the [Delta T patented designs] in view of the

    relevant prior art, and thus infringing.” (Doc. # 128-12 at

    ¶ 14; Doc. # 128-13 at ¶ 14; Doc. # 128-14 at ¶ 14).

          In the Motions, Defendants seek to exclude the expert

    opinion and testimony of both Rake and Mauro. (Doc. ## 140;

    141). Delta T has responded (Doc. # 146; 147), and the Motions

    are now ripe for review.

    II.   Discussion

          Federal    Rule    of    Evidence   702,   which     governs   the

    admission of expert testimony in federal courts, states:

          A witness who is qualified as an expert by
          knowledge,   skill,   experience,    training,   or
          education may testify in the form of an opinion or
          otherwise   if:   (a)  the   expert’s   scientific,
          technical, or other specialized knowledge will help
          the trier of fact to understand the evidence or to
          determine a fact in issue; (b) the testimony is


                                        3
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 4 of 27 PageID 3391




           based on sufficient facts or data; (c) the
           testimony is the product of reliable principles and
           methods; and (d) the expert has reliably applied
           the principles and methods to the facts of the case.

    Fed.    R.   Civ.    P.   702.    In    Daubert   v.   Merrell     Dow

    Pharmaceuticals, Inc., 509 U.S. 579 (1993), the Supreme Court

    held that federal district courts must ensure that any and

    all    scientific   testimony    or    evidence   admitted   is   both

    relevant and reliable. Id. at 589-90. This analysis applies

    to non-scientific expert testimony as well. Kumho Tire Co. v.

    Carmichael, 526 U.S. 137, 147-49 (1999). District courts are

    tasked with this gatekeeping function so “that speculative,

    unreliable expert testimony does not reach the jury under the

    mantle of reliability that accompanies the appellation expert

    testimony.” Rink v. Cheminova, Inc., 400 F.3d 1286, 1291 (11th

    Cir. 2005) (citation omitted).

           In the Eleventh Circuit, trial courts must engage in a

    “rigorous      three-part     inquiry”      in    determining      the

    admissibility of expert testimony. Hendrix v. Evenflo Co.,

    609 F.3d 1183, 1194 (11th Cir. 2010). Specifically, courts

    must assess whether:

           (1) the expert is qualified to testify competently
           regarding the matters he intends to address; (2)
           the methodology by which the expert reaches his
           conclusions is sufficiently reliable as determined
           by the sort of inquiry mandated in Daubert; and (3)
           the testimony assists the trier of fact, through


                                      4
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 5 of 27 PageID 3392




          the application of scientific, technical, or
          specialized expertise, to understand the evidence
          or to determine a fact in issue.

    Id. (citation omitted).       “The party offering the expert has

    the burden of satisfying each of these three elements by a

    preponderance of the evidence.” Adams v. Magical Cruise Co.,

    No. 6:15-cv-282-RBD-TBS, 2016 WL 11577631, at *2 (M.D. Fla.

    Oct. 21, 2016) (citing Rink, 400 F.3d at 1292).

          A.    Rake’s Expert Opinion and Testimony

          The Court will address each aspect of the three-part

    inquiry as to Rake’s expert opinion and testimony below.

                1.    Rake’s Qualifications

          First, the Court must assess whether Rake is qualified

    to testify about the matters he intends to address. City of

    Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 563 (11th

    Cir. 1998). An expert may be qualified “by knowledge, skill,

    experience, training, or education.” Fed. R. Civ. Evid. 702.

    “Determining whether a witness is qualified to testify as an

    expert ‘requires the trial court to examine the credentials

    of the proposed expert in light of the subject matter of the

    proposed testimony.’” Clena Invs., Inc. v. XL Specialty Ins.

    Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012) (quoting Jack v.

    Glaxo Wellcome Inc., 239 F. Supp. 2d 1308, 1314 (N.D. Ga.

    2002)). “This inquiry is not stringent, and so long as the


                                      5
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 6 of 27 PageID 3393




    expert is minimally qualified, objections to the level of the

    expert’s      expertise    go    to    credibility        and     weight,      not

    admissibility.” Id. (citations omitted).

          Here,    Defendants       do    not    appear     to   dispute      Rake’s

    qualifications as to his design expertise. (Doc. # 140; Doc.

    # 146 at 1 n.2). Indeed, Rake has extensive experience in the

    industry – spanning over forty-five years. (Doc. 128-11 at ¶

    6). Rake has worked as a professor of industrial design since

    1980. (Id. at ¶ 6-7). Rake also has sixteen years’ experience

    working as a design consultant for Infusion Design, where he

    “designed commercial and consumer products, transportation

    interiors,      packaging,      and     exhibits       for   over      [eighty]

    clients.” (Id. at ¶ 8). Examples of products he has designed

    include       commercial        electronics,           consumer        products,

    lawnmowers, and airplane and boat interiors. (Id.). Rake also

    has   particularized      knowledge         of   fan   design,    in    that   he

    directed a design research project on fan designs at the

    University of Kansas Center for Design Research in 2006, which

    “involved extensive product and market research and resulted

    in multiple innovative fan design proposals.” (Id. at ¶ 13).

          Given Daubert’s lenient standard, and Defendants’ lack

    of opposition, the Court finds that Rake’s experience in the

    design industry makes him “minimally qualified” to testify


                                           6
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 7 of 27 PageID 3394




    about industrial design generally, as well as the similarity

    between different ceiling fan designs. See Oralabs, Inc. v.

    Kind Grp. LLC, No. 13-cv-00170-PAB-KLM, 2015 WL 4694138, at

    *3 (D. Colo. Aug. 7, 2015) (“Thus, provided that Kind Group

    lays an adequate foundation for Mr. Kapec’s knowledge of

    [G]estalt theory as applied in the field of industrial design,

    Mr. Kapec is qualified to discuss the theory in the context

    of the design of the accused product.”).

          However, Defendants do object to Rake’s qualifications

    regarding Delta T’s alleged lost profits, arguing that he is

    not   an   economic   expert.    (Doc.    #   140   at   9-10).    Delta   T

    responds: “Although Defendants also challenge Rake as to

    testifying about damages, this response does not address that

    issue as the Motions for Summary Judgment exclude, and do not

    address or go to, the issue of damages – a question that is

    not yet before the Court.” (Doc. # 146 at 11 n.8). Yet, the

    issue is before the Court. Defendants’ Motion does not only

    address    the   admissibility    of     Rake’s     opinion   on   summary

    judgment. Indeed, the Motion addresses his ability to testify

    at trial as well. (Doc. # 140 at 1). Because Delta T seeks

    damages in the operative complaint, whether a party’s expert

    is qualified to testify about damages is relevant. (Doc. # 65

    at ¶ 28).


                                       7
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 8 of 27 PageID 3395




          Here, Rake has failed to include any qualifications in

    his report related to his ability to determine a corporation’s

    lost profits. (Doc. ## 128-11; 153). Although Rake is an

    expert    in   industrial        design,   he    is     not     an   expert   in

    accounting,        business, or finance.         Accordingly, the         Court

    finds that Rake is not minimally qualified to testify as to

    Delta T’s purported lost profits, and his expert opinion and

    testimony are excluded to that extent. See Chill v. Calamos

    Advisors, LLC, 417 F. Supp. 3d 208, 250 (S.D.N.Y. 2019)

    (“Pomerantz        simply   is   not   qualified      to    offer    admissible

    expert testimony on the issue of . . . profitability. As

    detailed above, Pomerantz does not have a degree in accounting

    or economics; he does not have a CPA license; he has never

    taught a course in accounting or economics; and he has never

    published      a    peer-reviewed      article     in      an   accounting    or

    economics journal.”); Hosp. of Louisa, Inc. v. Sergent, No.

    0:10-CV-9-HRW-REW, 2012 WL 13018834, at *14 (E.D. Ky. Jan. 4,

    2012) (“Hazelett is not qualified to opine about lost profits,

    and her testimony is not reliable on this record. . . . She

    may know about medical insurance and some ledger accounting,

    but nothing shows that Hazelett is trained or otherwise

    credentialed to forecast fiscal performance of an entity over




                                           8
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 9 of 27 PageID 3396




    time. Nothing in her role as temporary office manager suggests

    qualification as an economic loss expert.”).

                2.      Reliability of Rake’s Methodology

          Next,      the     Court      must    determine       whether    Rake’s

    methodology is reliable. City of Tuscaloosa, 158 F.3d at 562.

    Because the Court has already excluded Rake’s opinion and

    testimony as to lost profits, it will address only his opinion

    regarding     the      similarity    of    the   relevant    ceiling   fans’

    designs. Defendants argue that Rake’s opinions are unreliable

    because “they are founded on incorrect, rather than reliable

    principles.” (Doc. # 140 at 3). Specifically, Defendants

    argue that Rake should not be allowed “to compare the accused

    device to [Delta T’s] product, rather than to the designs of

    the asserted patents,” and that Rake erroneously focuses on

    the fans as viewed from below, rather than on the designs in

    their entirety. (Id.). Delta T counters that “Professor Rake

    did not opine that only the bottom view was relevant,” and

    that Rake’s methodology is reliable. (Doc. # 146 at 3-4

    (emphasis omitted)).

          “Exactly how reliability is evaluated may vary from case

    to case, but what remains constant is the requirement that

    the trial judge evaluate the reliability of the testimony

    before allowing its admission at trial.” United States v.


                                           9
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 10 of 27 PageID 3397




     Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004) (citation and

     emphasis     omitted).   There   are    four    recognized,     yet   non-

     exhaustive     factors   a   district      court    may    consider    in

     evaluating reliability:

            (1) whether the expert’s methodology has been
            tested or is capable of being tested; (2) whether
            the technique has been subjected to peer review and
            publication; (3) the known and potential error rate
            of the methodology; and (4) whether the technique
            has been generally accepted in the proper
            scientific community.

     Seamon v. Remington Arms Co., 813 F.3d 983, 988 (11th Cir.

     2016) (citation omitted). A district court may take other

     relevant factors into consideration as well. Id. “Although an

     opinion from a non-scientific expert should receive the same

     level of scrutiny as an opinion from an expert who is a

     scientist, some types of expert testimony will not naturally

     rely on anything akin to the scientific method, and thus

     should be evaluated by other principles pertinent to the

     particular area of expertise.” Washington v. City of Waldo,

     No. 1:15-CV-73-MW/GRJ, 2016 WL 3545909, at *3 (N.D. Fla. Mar.

     1, 2016) (citation omitted).

            Here, Defendants challenge Rake’s methodology by arguing

     that    it   “is   fundamentally       flawed   under     the   ‘ordinary

     observer’ test set out in Egyptian Goddess, Inc. v. Swisa,

     Inc., 543 F.3d 665 (Fed. Cir. 2008).” (Doc. # 140 at 2).


                                        10
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 11 of 27 PageID 3398




     Specifically, Defendants argue that Rake erroneously compares

     the Vogue fan to the Haiku fan, rather than the specific fan

     designs contained in the patents. (Id.                at 3)    And,   Rake

     allegedly incorrectly analyzes the similarity of the fans’

     designs as viewed from below, rather than based on their

     designs in the entirety. (Id. at 3).

           Although it is true that Rake discusses the similarity

     of the two finished products, a majority of his analysis is

     based on comparing the Vogue fan and the designs from Delta

     T’s patents. (Doc. # 128-11). Indeed, Rake does not conclude

     that the finished products are similar, but rather that the

     Vogue fan is similar to the designs in the patents: “It is my

     opinion that the Vogue accused design is substantially the

     same in overall appearance as the ‘757, the ‘027, and the

     ‘004 Patents.” (Id. at ¶¶ 46, 72-77). Rake explains that he

     came to that conclusion based on a comparison of the Vogue

     fan and the designs in the patents – not the finished product

     of the Haiku fan. (Id.). And, in discussing the differences

     between prior art and Delta T’s fan, Rake looks to the patent

     designs   as   well.   (Id.   at   ¶    57)   (“In   stark   contrast   to

     traditional ceiling fan designs where the motor, blades,

     blade irons, and fasteners are each distinctive elements, the

     claim of the ‘757 Patent appears as a single, visually


                                        11
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 12 of 27 PageID 3399




     integrated form, exhibiting both Surface Tangency and Surface

     Continuity.”).    Therefore,    the   Court   declines   to   exclude

     Rake’s method as unreliable for this reason.

           Regarding Defendants’ argument that Rake erroneously

     focuses his analysis on the perspective of the fans as viewed

     from below, rather than the design of the fans in their

     entirety, the Court disagrees and finds Rake’s methodology

     sufficiently reliable. In his report, Rake explains that he

     employed Gestalt design principles in determining how an

     ordinary observer would perceive the relevant fans. (Doc. #

     128-11 at ¶ 25-30). Defendants do not appear to attack Rake’s

     use of this theory, but rather argue that he should not be

     basing him opinion solely from the bottom perspective of the

     fans. (Doc. # 140 at 3). To the extent that Rake’s opinion

     focuses on this perspective alone, this goes to the weight

     and credibility of his testimony, not its reliability or

     admissibility. See ADC Telecomms., Inc. v. Panduit Corp., 200

     F. Supp. 2d 1022, 1034 (D. Minn. 2002) (considering that an

     ordinary observer would view the product in question from the

     bottom in determining whether it was infringing). Defendants

     can question Rake about the overall designs of the fans on

     cross examination. Accordingly, the Court declines to exclude

     Rake’s testimony or opinion as unreliable.


                                      12
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 13 of 27 PageID 3400




                 3.      Assistance to the Trier of Fact

            Finally, Rake’s testimony must assist the trier of fact.

     Fed. R. Evid. 702(a). “By this requirement, expert testimony

     is admissible if it concerns matters that are beyond the

     understanding of the average [layperson].” Frazier, 387 F.3d

     at 1262. “[T]he court must ‘ensure that the proposed expert

     testimony is relevant to the task at hand, . . . i.e., that

     it logically advances a material aspect of the proposing

     party’s case.’” Allison v. McGhan Med. Corp., 184 F.3d 1300,

     1312   (11th     Cir.    1999)    (citation      omitted)   (alteration   in

     original). “Proffered expert testimony generally will not

     help the trier of fact when it offers nothing more than what

     lawyers for the parties can argue in closing arguments.”

     Frazier, 387 F.3d at 1262-63 (citation omitted).

            Defendants       argue    that   Rake’s    opinion   and   testimony

     should be excluded because they would not assist the trier of

     fact. (Doc. # 140 at 2). Specifically, Defendants contend

     that Rake’s opinions are conclusory and straightforward such

     that no expert testimony is needed. (Id.). Delta T responds

     that Rake’s opinion is not conclusory, as “he is opining,

     based on an established body of science, that certain features

     are likely to stand out to a prospective purchaser (ordinary

     observer) and that these features are what most distinguish


                                             13
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 14 of 27 PageID 3401




     the patented designs and the infringing product, on the one

     hand, [and] from the prior art, on the other.” (Doc. # 146 at

     11). Delta T also argues that this case is complex such that

     Rake’s testimony will assist the factfinder. (Id. at 9-10).

            The Court finds that the patented designs and alleged

     infringing products are not so straightforward that Rake’s

     testimony would be unhelpful to a jury. In his report, Rake

     explains and analyzes principles of industrial design – of

     which laymen are likely unaware. (Doc. # 153 at ¶ 25-30).

     Although it is true that jury members would themselves be

     able to compare two objects to determine their similarity, it

     would help a jury to understand why certain designs might

     appear similar, and whether differences in designs actually

     impact their overall appearances. See Apple Inc. v. Samsung

     Elecs. Co., No. 11-CV-01846-LHK, 2018 WL 1586276, at *11 (N.D.

     Cal.   Apr.   2,   2018)   (“[T]he    Court   agrees   with   Apple’s

     underlying point that how a designer would understand the

     patent and how a consumer would view the products are relevant

     to the test that the Court has identified.”); Pac. Coast

     Marine Windshield Ltd. v. Malibu Boats LLC, No. 6:12-cv-33-

     JA-DAB, 2013 WL 12156465, at *10 (M.D. Fla. Jan. 4, 2013)

     (“The Court finds that Mr. Anders’ comparison of the design

     patent, the commercial embodiment, and accused product, and


                                      14
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 15 of 27 PageID 3402




     his analysis of the prior art (with appropriate instructions)

     may     assist    the     jury     in    deciding      PCMW’s    infringement

     claims.”). Accordingly, the Court denies the Motion as to

     this requested relief.

           Regarding     the     alleged      conclusory      nature     of    Rake’s

     opinion     and     testimony,          an   expert      “opinion        is     not

     objectionable just because it embraces an ultimate issue.”

     Clarke v. HealthSouth Corp., No. 8:14-cv-778-VMC-AAS, 2021 WL

     129821, at *3 (M.D. Jan. 14, 2021) (quoting Fed R. Evid.

     704(a)). However, an “expert may not express a legal opinion

     as to the ultimate legal issue.” Plexxikon Inc. v. Novartis

     Pharms. Corp., No. 17-cv-04405-HSG, 2020 WL 2301213, at *2

     (N.D. Cal. May 8, 2020).

           In   his    report,    Rake       states:    “In   my     opinion,      this

     comparison considerably strengthens my conclusion that the

     Vogue accused design infringes each of the Patented Designs.”

     (Doc. # 128-11 at ¶ 39). To the extent that Rake plans to

     opine that the Vogue ceiling fan infringes on Delta T’s

     patented designs or that they are “substantially similar”

     under    Egyptian       Goddess,    this     is   an   impermissible          legal

     conclusion, and is therefore excluded. See Apple Inc. v.

     Corellium, LLC, No. 19-81160-cv-Smith/Matthewman, 2020 WL

     7414523, at *3 (S.D. Fla. July 29, 2020) (excluding a non-


                                             15
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 16 of 27 PageID 3403




     lawyer     expert’s   legal   conclusions);   Habersham   Plantation

     Corp. v. Art & Frame Direct, Inc., No. 10-61532-CIV, 2011 WL

     4055376, at *3 (S.D. Fla. Sept. 13, 2011) (“While Robertson

     is qualified to base his opinion on his personal knowledge of

     the industry, a jury must decide whether the parties’ products

     are substantially similar, based upon the evidence presented

     and the argument of counsel.”).

           Still, Rake may testify about general principles of

     industrial design, including the Gestalt perception theory,

     and their application to the instant case, as well as how

     these principles might affect how an observer perceives the

     Vogue fan and the patented designs. See Moore v. Wright Med.

     Tech., Inc., No. 1:14-cv-62, 2016 WL 1316716, at *10 (S.D.

     Ga. Mar. 31, 2016) (“Truman will not be allowed to testify to

     legal conclusions in this manner at trial. Though the legal

     conclusions contained in these opinions will not be allowed,

     . . . the Court has found that Truman employed sufficiently

     reliable methodology to arrive at her factual conclusions,

     which she will be allowed to testify to.”).

           B.     Mauro’s Expert Opinion and Testimony

           Next, Defendants move to exclude Mauro’s expert opinion

     and testimony. (Doc. # 141).




                                       16
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 17 of 27 PageID 3404




                1.        Mauro’s Qualifications

           As previously noted, the Court must first assess whether

     Mauro is qualified to testify about the matters he intends to

     address. City of Tuscaloosa, 158 F.3d at 563. Defendants argue

     that Mauro “is not qualified to testify as a survey expert”

     because he is an industrial engineer and has not demonstrated

     that he has the basic skills required to present survey

     evidence. (Doc. # 141 at 2-3). Delta T responds that Mauro is

     qualified as a survey expert based on his education and

     professional career. (Doc. # 147 at 3-4).

           The Court finds that Mauro’s education and experience

     are sufficient to meet Daubert’s lenient standard. See Clena,

     280   F.R.D.    at    661   (explaining    that   the    qualifications

     “inquiry is not stringent, and so long as the expert is

     minimally qualified, objections to the level of the expert’s

     expertise go to credibility and weight, not admissibility”).

     Indeed, Mauro has a master’s degree in human factors and

     ergonomic research, and those studies “focused on advanced

     user research methodologies.” (Doc. # 128-12 at ¶ 6). His

     coursework     “included,     in   part,   advanced     research   study

     design, respondent recruiting methods, demographic profile

     development, sampling methods, data scrubbing methods, data

     validation processes, lab-based testing, one-on-one interview


                                         17
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 18 of 27 PageID 3405




     methodologies, survey design, survey validation, and pilot

     testing.” (Id. (emphasis added)). Beyond his education, Mauro

     has extensive experience conducting surveys within the design

     research field. (Id. at ¶ 1-5). Mauro has “managed over 3,000

     design research programs” over his forty-five-year career,

     which   have       included   managing            “the    design,   development,

     validation[,] and fielding of hundreds of complex online

     surveys.” (Id. at ¶ 7).

           Mauro’s       education         and     experiences       thus     make    him

     “minimally     qualified”        to    opine       on    the   online   survey   he

     devised. See Taylor v. Trapeze Mgmt., LLC, No. 0:17-cv-62262-

     KMM, 2019 WL 1977514, at *2 (S.D. Fla. Feb. 28, 2019) (finding

     an expert who had “conducted over 500 secondary research

     projects and 6,000 focus groups” qualified to testify on the

     marketing     research     survey       he       conducted).     Therefore,      the

     Motion is denied regarding Mauro’s qualifications.

                   2.     Reliability of Mauro’s Methodology

           Next,        the   Court    must           determine     whether     Mauro’s

     methodology is reliable. City of Tuscaloosa, 158 F.3d at 562.

     In their Motion, Defendants argue that Mauro’s methodology is

     flawed because his test “is not generally accepted in the

     relevant scientific community,” and strays too far from the

     ordinary observer test set out in Egyptian Goddess. (Doc. #


                                                 18
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 19 of 27 PageID 3406




     141 at 4-6). Delta T responds that these contentions go to

     weight, not admissibility, and that although Mauro’s survey

     is novel in the patent context, novelty does not automatically

     warrant exclusion. (Doc. # 147 at 6-10).

            “Surveys . . . are admissible, if they are pertinent to

     the inquiry, upon a showing that the poll is reliable and was

     compiled in accordance with accepted survey methods.” Off

     Lease Only, Inc. v. Lakeland Motors, LLC, No. 6:18-cv-1555-

     RBD-DCI, 2019 WL 6910162, at *3 (M.D. Fla. Dec. 19, 2019)

     (citation omitted). To assess survey reliability, relevant

     factors courts consider include whether: “(1) the population

     was properly chosen and defined; (2) the sample chosen was

     representative of that population; (3) the data gathered were

     accurately    reported;    and      (4)   the   data   were   analyzed   in

     accordance with accepted statistical principles.” Taylor,

     2019    WL   1977514,     at   *2     (citation    omitted).     However,

     “objections based on flaws in the survey’s methodology are

     [usually] properly addressed by the trier of fact.” PBM

     Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 123 (4th

     Cir. 2011).

            Here, Mauro developed “an online survey for a sample of

     randomly chosen participants to evaluate whether, ‘in the

     eyes of an ordinary observer giving such attention as a


                                          19
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 20 of 27 PageID 3407




     purchaser usually gives’ the ceiling fan depicted in [Delta

     T’s patents] . . . and the . . . Vogue ceiling fan design

     ‘are substantially the same’ and their ‘resemblance is such

     as to deceive an observer . . . to purchase one supposing it

     to be the other.’” (Doc. # 128-12 at ¶ 11). Mauro concluded

     that “[t]he results of the online survey indicate that an

     ‘ordinary observer’ of ceiling fans would find the accused

     Vogue    design   to    be   substantially          the    same   in    overall

     appearance as the patented . . . design[s] in view of the

     relevant prior art, and thus infringing.” (Id. at ¶ 14).

           In conducting the survey, Mauro selected 300 random,

     screened participants, half of which “were randomly assigned

     to a test condition or control condition.” (Doc. # 128-12 at

     ¶¶ 13, 15). The respondents were first tasked with completing

     “a paired rating scale task designed to quantify and compare

     [the] perceived similarity/difference between the patented

     design   and   the     accused     design,    and    the    patented     design

     compared to the most relevant prior art designs.” (Id. at ¶

     16). These images were presented in a randomized order, and

     the respondents rated them on a scale from “0 (Completely

     Identical) to 100 (Completely Different).” (Id.). Thereafter,

     participants “were shown each view of the patented and accused

     design   (or   patented      and    control    design       in    the   control


                                           20
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 21 of 27 PageID 3408




     condition) and were asked, ‘are the overall visual designs of

     the two ceiling fans above ‘substantially the same’ or ‘not

     substantially    the   same.’”   (Id.    at   ¶   17).   Finally,   the

     respondents completed a deception task, in which they were

     shown the patented fan design and told to give it as much

     attention as if they had decided to purchase it. (Id. at ¶

     18). The participants were then shown an unrelated two-minute

     video to minimize short-term memory recall, and were provided

     with a number of photos of fans. (Id. at ¶ 18). The patented

     fan shown prior to the video was omitted from the photos, and

     the respondents were asked to select that first fan from the

     list, with the following option included: “[T]he ceiling fan

     design I imagined purchasing is not in the list.” Id. The

     results of these tasks were then put through a number of

     statistical analyses. (Id. at ¶ 20-27).

           These   methodologies    are    sufficiently   reliable   under

     Daubert. See Banta Props., Inc. v. Arch Specialty Ins. Co.,

     No. 10-61485-CIV-DIMITROULEAS/SNOW, 2011 WL 13096149, at *4

     (S.D. Fla. Dec. 20, 2011) (“Quelette’s method was not so

     unreliable that the Court can rule as a matter of law that

     the jury should not hear his opinion.”). Indeed, Defendants

     do not attack any of the specific processes utilized in

     developing the survey, the statistical analyses employed in


                                      21
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 22 of 27 PageID 3409




     compiling the data, the pool of participants, or the accuracy

     of the results. (Doc. # 141). Rather, Defendants argue that

     this survey method is not generally accepted because it has

     not   been    utilized     in   patent   cases   before.   (Id.    at    4).

     Regardless of whether this specific survey has been used in

     a patent case, the methodology of the survey itself is

     sufficiently reliable. See Aviva Sports, Inc. v. Fingerhut

     Direct Mktg., Inc., 829 F. Supp. 2d 802, 829 (D. Minn. 2011)

     (“While the specific application of [this methodology] in

     this precise context may be novel, the underlying principles

     and methods are not.”); see also Ass Armor, LLC v. Under

     Armour,      Inc.,   No.   15-cv-20853-Civ-COOKE/TORRES,          2016   WL

     7156092, at *3 (S.D. Fla. Dec. 8, 2016) (“Survey evidence

     should be admitted as long as it is conducted according to

     accepted principles and is relevant.” (citation omitted)).

           Mauro selected a large, random sample of participants

     and included a significant control group. (Doc. # 128-12 at

     ¶ 13-16). Any other objections that Defendants might have

     regarding the technical aspects of Mauro’s survey go to

     weight, not admissibility. See Edmondson v. Caliente Resorts,

     No. 8:15-cv-2672-SDM-TBM, 2017 WL 10591833, at *11 (M.D. Fla.

     Aug. 31, 2017) (“Objections to the technical validity of the

     survey properly go to the weight to be accorded to the survey


                                         22
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 23 of 27 PageID 3410




     rather than to its admissibility.”); see also Pods Enters.,

     Inc. v. U-Haul Int’l, Inc., No. 8:12-cv-1479-JDW-MAP, 2014 WL

     2625297, at *3 (M.D. Fla. June 12, 2014) (“These criticisms

     likewise      go    to    the   weight      of   her    opinions,      not   their

     admissibility. Vigorous cross-examination will allow PEI to

     address the deficiencies of Dr. Wood’s report, a process that

     should not be supplanted by Daubert’s gatekeeper role.”).

            And,    whether       the    test     comports    with    the    ordinary

     observer test set out in Egyptian Goddess is best addressed

     in determining whether the results of this survey would aid

     the trier of fact, not in assessing reliability. Accordingly,

     the Motion is denied as to methodology.

                   3.     Assistance to the Trier of Fact

            Lastly,      the     Court    addresses     whether      Mauro’s      expert

     opinion and testimony would be helpful to a trier of fact.

     Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1335 (11th Cir.

     2010). Defendants argue that Mauro’s testimony would not be

     helpful because the test he designed: (1) strays too far from

     the test set out in Egyptian Goddess; (2) did not ask the

     participants why they found Delta T’s patented design and the

     Vogue fan substantially similar or not substantially similar;

     (3) included an allegedly irrelevant memory test; and (4) is

     rife   with        flaws.    (Doc.    #    141   at    6-12).    Additionally,


                                                23
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 24 of 27 PageID 3411




     Defendants argue that the ceiling fans at issue are not unduly

     complex, such that Mauro’s testimony would not assist the

     trier of fact but would rather confuse them. (Id. at 13-14).

           Delta T responds that these contentions largely go to

     the   question      of     weight,    not    admissibility,      that     “the

     comparative technique of the surveys is conceptually and

     scientifically sound under [Egyptian Goddess’s] restatement

     of the . . . ordinary observer test,” and that the “memory-

     clearing task used . . . is common survey practice.” (Doc. #

     147 at 6, 12, 15). And, with regard to the “substantially

     similar”     question,       Delta    T     argues     that    “the     survey

     respondents were asked exactly what the jury will be asked,

     so this is not a basis for precluding Mauro’s testimony.”

     (Id. at 14 (emphasis omitted)).

           The Court agrees with Delta T that a number of these

     objections to Mauro’s opinion and testimony go to weight,

     rather than admissibility. See TV Interactive Data Corp. v.

     Sony Corp., 929 F. Supp. 2d 1006, 1021-22 (N.D. Cal. 2013)

     (“Issues of methodology, survey design, reliability, the

     experience    and        reputation   of    the      expert,   critique    of

     conclusions, and the like go to the weight of the survey

     rather than its admissibility.” (citation omitted)); Fujifilm

     Corp. v. Motorola Mobility LLC, No. 12-cv-03587-WHO, 2015 WL


                                           24
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 25 of 27 PageID 3412




     1737951, at *5 (N.D. Cal. Apr. 8, 2015) (“[T]he framing of

     survey   questions    ‘is   generally   an    issue   of   weight,    not

     admissibility.’” (citation omitted)). Defendants may attack

     these supposed flaws in Mauro’s survey on cross examination.

     See   Barry   v.   Medtronic,   Inc.,   No.   1:14-cv-104,     2016    WL

     7665773, at *3 (E.D. Tex. July 19, 2016) (“Medtronic’s last

     arguments provide no basis to exclude Dr. Neal’s survey.

     Cross-examination will disclose the alleged error to the

     jury. Any alleged inadequacies go to the weight of the survey,

     not its admissibility.”).

           The Court finds that a survey explaining to what extent

     random individuals found the patented design and prior art,

     as well as the Vogue fan, to be similar could be helpful in

     determining whether Defendants infringed Delta T’s patents.

     See Egyptian Goddess, 543 F.3d at 670 (explaining that a

     patent is infringed if, “in the eye of an ordinary observer,

     giving such attention as a purchaser usually gives, two

     designs are substantially the same, if the resemblance is

     such as to deceive such an observer, inducing him to purchase

     one supposing it to be the other”); see also Gavrieli Brands

     LLC v. Soto Massini (USA) Corp., No. 18-462 (MN), 2020 WL

     1443215, at *3 (D. Del. Mar. 24, 2020) (explaining that an

     expert in design      helpfully   “performed a patent-by-patent


                                       25
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 26 of 27 PageID 3413




     comparison of the patented designs with images of the accused

     shoe, [and] a physical sample of the accused shoe and the

     closest prior art” at trial); Degelman Indus., Ltd. v. Pro-

     Tech Welding & Fabrication, Inc., No. 06-CV-6345, 2011 WL

     6754051, at *9 (W.D.N.Y. May 27, 2011) (finding an expert’s

     opinion describing the perspective of an ordinary observer

     helpful   to   the   fact   finder    in   determining    whether     the

     defendant’s product infringed on the plaintiff’s patented

     designs). Accordingly, the Motion is denied.

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:

     (1)   Defendants Dan’s Fan City, Inc., and TroposAir, LLC’s

           Daubert Motion to Disqualify Lance G. Rake and Exclude

           His Testimony (Doc. # 140) is GRANTED in part and DENIED

           in part as set forth herein.

     (2)   Rake’s expert opinion and testimony are excluded to the

           extent he opines on Delta T’s purported lost profits.

           Rake’s opinion and testimony are also excluded to the

           extent he intends to make an ultimate legal conclusion

           as to whether Defendants’ products infringe on Delta T’s

           patents. However, Rake may testify as to industrial

           design   principles    that     might   assist     the   jury    in

           determining how an ordinary observer would perceive the


                                      26
Case 8:19-cv-01731-VMC-SPF Document 154 Filed 02/09/21 Page 27 of 27 PageID 3414




           ceiling   fans    in    question,   and   how   those   design

           principles apply to the instant case.

     (3)   Defendants’   Daubert    Motion to Disqualify Charles L.

           Mauro and Exclude His Testimony (Doc. # 141) is DENIED.

           DONE and ORDERED in Chambers in Tampa, Florida, this 9th

     day of February, 2021.




                                       27
